Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149502(47)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
                                                                    SC: 149502
  v                                                                 COA: 314375
                                                                    Leelanau CC: 12-001777-FH
  JOSEPH WILLIAM MILLER,
             Defendant-Appellee.
  _____________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his brief on appeal is GRANTED IN PART. The brief will be accepted as
  timely filed if submitted on or before February 3, 2015, not February 6, 2015, as
  requested.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 27, 2015
                                                                               Clerk